PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peterson et al.
Application No. 14/936,986
Filed: 10 Nov 2015
For: Ray Tracing System Architectures and Methods

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 9, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The Patent Trial and Appeal Board (PTAB) rendered a decision on September 4, 2020, which affirmed the examiner’s rejection of all pending claims. Claims 1-20 were rejected under 37 U.S.C. 112, and Claims 1, 2, 4-10, and 14-19 were rejected under 35 U.S.C. 103. On September 16, 2020, the Office prematurely mailed a Notice of Abandonment.

The time for filing a notice of a 35 U.S.C. 141 appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action under 35 U.S.C. 145 is within 63 days of the PTAB’s decision 37 CFR 90.3(a). When the September 16, 2020 Notice of Abandonment was mailed, there was still time for applicant to take appropriate action. Applicant had until November 6, 2020 to take appropriate action.  As such, the September 17, 2020 Notice of Abandonment was mailed prematurely.

However, this application became abandoned on November 7, 2020 as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the PTAB on September 4, 2020. It appears that applicant did not commence a civil action under 35 U.S.C. 145 within 63 days of the PTAB’s decision.  Proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on November 7, 2020. See MPEP 1214.06. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

With respect to item (1):  Examiner Said A. Broome has indicated that the amendment, filed September 11, 2020, does not place this application in prima facie condition for allowance. See the enclosed Advisory Action After the Filing of an Appeal Brief. Applicant has not filed a proper reply.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230. Telephone inquiries concerning the sufficiency of the September 11, 2020 amendment should be directed to Examiner Broome.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Advisory Action After the Filing of an Appeal Brief